DETAILED ACTION
AIA  - Reissue
The present reissue application was filed on or after September 16, 2012 and therefore is being examined under the current AIA  reissue provisions of 35 USC 251 and 37 CFR 1,172, 1,175 and 3.73.1 

Related Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,485,239 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the 
claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Transmittal Form
	On the first page of the transmittal form filed May 24, 2021, it is noted that Reissue Applicant checked the “No” box on the same line as box #8, but failed to check box #8 (see below).  It is presumed that the Reissue Applicant meant to check box #8 along with checking the “No” box and therefore, this is being taken as a statement of non-assignment.  See MPEP 1410.02 (“Assignee Consent to Reissue”), Roman Numeral I (“Written Consent”), second paragraph2.  

    PNG
    media_image1.png
    475
    646
    media_image1.png
    Greyscale


Application Data Sheet (ADS)
	The ADS filed May 24, 2021 incorrectly lists the provisional application 62/268,130 as “patented” in the Domestic Benefit/National Stage Section.  It should instead be listed as “expired.”  The instant reissue application should also be listed as a “reissued of” to the patent application 15/377,982.  See example below.  


    PNG
    media_image2.png
    97
    726
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    83
    727
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    82
    720
    media_image4.png
    Greyscale


Preliminary Amendment
	The preliminary amendment filed May 24, 2021 is improper.  It is noted that two claim 5s appear on pages 1 and 2 of the preliminary amendment.  The “first” claim 5 appears to be incomplete.  Furthermore, in comments accompanying the preliminary amendment, at point number 15, applicant states “New claim 5 is dependent upon claim 1, and sides handles on the side elements.”  For these reasons, the examiner has presumed that the “second” claim 5 is the claim that applicant intended to present.  For examination purposes, the examiner has only considered this “second” claim 5.  Applicant should clarify the situation with suitable amendments in the next communication.  
	37 C.F.R. 1.173(d) requires the following:
	(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings:
(1) The matter to be omitted by reissue must be enclosed in brackets; and 
(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96  and 1.821(c) ). Matter added by reissue on compact discs must be preceded with "<U>" and end with "</U>" to properly identify the material being added.
 
	Amended claim 1 contains strikethrough, which is not permitted according to 37 C.F.R. 1.173(d)(1).  New claims 5 and 6 should be underlined in their entirety.  

Reissue Declaration
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This reissue application was filed after September 16, 2012; therefore, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.75, and 3.73 are to the current provisions enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.
The reissue oath/declaration filed on May 24, 2021 is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:  MPEP § 1414(II)(C) requires that the oath/declaration must specifically identify an error.  The error statement in the current oath/declaration merely states: “Applicant seeks to broaden claim 1 by deleting the limitation of handles on side insert elements, but to add the limitation of waffle-like features on the interior sides of the inserts.”  While applicant has identified the language that is deleted/added to claim 1, applicant has not identified a word, phrase or expression in an originally claim that renders the original patent wholly or partly inoperative or invalid.  In other words, applicant has not specifically stated that the recitation of “handles on side insert elements” render the claims inoperative or invalid.  
A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid. The corresponding corrective action which has been taken to correct the original patent need not be identified in the oath/declaration.  See MPEP § 1414(II)(B).
A replacement reissue oath/declaration should be submitted with the noted defect(s) in the reissue oath/declaration.  
For applications filed on or after September 16, 2012, if additional defects or errors are corrected in the reissue after the filing of the reissue oath or declaration, a supplemental reissue oath or declaration is not required.  However, where all errors previously identified in the reissue oath/declaration are no longer being relied upon as the basis for reissue, the applicant must explicitly identify on the record an error being relied upon as the basis for reissue (e.g., in the remarks accompanying an amendment).  See 37 CFR 1.175(d).  Identification of the error must be conspicuous and clear, and must comply with 35 U.S.C. 251.
See 37 CFR 1.175 and MPEP § 1414.

Claim Rejections - 35 USC § 251
The following is a quotation of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.
(b) MULTIPLE REISSUED PATENTS.—The Director may issue several reissued patents for distinct and separate parts of the thing patented, upon demand of the applicant, and upon payment of the required fee for a reissue for each of such reissued patents. 
(c) APPLICABILITY OF THIS TITLE.—The provisions of this title relating to applications for patent shall be applicable to applications for reissue of a patent, except that application for reissue may be made and sworn to by the assignee of the entire interest if the application does not seek to enlarge the scope of the claims of the original patent or the application for the original patent was filed by the assignee of the entire interest. 
(d) REISSUE PATENT ENLARGING SCOPE OF CLAIMS.  No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent.

Claims 1 and 3-6 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Recapture
Claims 1 and 3-6 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.  
	Amended independent claim 1 lacks recitation of the following:
“a hemispherical first side plate insert comprising. . . a first end portion comprising a first handle portion”;
“a hemispherical second side plate insert comprising . . .a first end portion comprising a second handle portion”; 
“a second end portion such that the first handle portion and second handle portion are connected at a hinge, such that the second ends of the hemispherical first side plate insert and hemispherical second side plate insert are drawn together when the first handle portion and second handle portion are squeezed together in scissor motion, and are moved apart when the first handle portion and second handle portion are pulled apart in scissor motion.”
These recitations were added to claim 1 in application serial no. 15/377,982 in an amendment filed June 25, 2019.  In the arguments accompanying the June 25, 2019 amendment, applicant stated: “Applicant has incorporated the limitations of claim 2 into amended claim 1” and “Applicant argues that claims 1 and 4-6 are now in condition for allowance.”  The June 25, 2019 amendment to claim 1 is as below:

    PNG
    media_image5.png
    799
    696
    media_image5.png
    Greyscale

MPEP § 1412.02 states: The reliance by applicant to define the original patent claims over the art can be by presentation of new/amended claims to define over the art, or an argument/statement by applicant that a limitation of the claim(s) defines over the art.  MPEP 1412.02 also states:
With respect to whether applicant surrendered any subject matter, it is to be noted that a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims. Greenliant Systems, Inc. v. Xicor, LLC, 692 F.3d 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012).  As pointed out by the court, “[i]t does not matter whether the examiner or the Board adopted a certain argument for allowance; the sole question is whether the argument was made.” Id.  

As these limitations are not present in claims 1 and 3-6 in the instant reissue application, this constitutes an improper recapture of broadened claimed subject matter.  

Claim Objections
Claim 4 is objected to because of the following informalities:  The recitation of “anelectric” at line 2 should be “an electric”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 recites a “split ring” that lacks antecedent basis in independent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhan (U.S. Patent Application Publication No. 2009/0139412) in view of Garman et al. (U.S. Patent No. 10,010,216) and further in view of Albritton et al. (U.S. Patent Application Publication No. 2005/0223907).
	In regard to claims 1 and 3, Zhan teaches a stuffed waffle cooking device comprising a bottom pan 212 with an interior surface having a plurality of indented grid-like waffle features, and exterior surface and a recessed circumferential lip (see annotated Fig. 1).  Zhan also teaches a top pan 222 comprising an interior surface with a plurality of indented grid-like waffle features, an exterior surface and a recessed circumferential lip (see annotated Fig. 1).  Zhan also teaches a hemispherical first side plate insert 230 comprising an interior surface with a plurality of indented grid-like waffle features, an exterior surface, a first end portion, a second end portion, a top edge and a bottom edge where the bottom edge is configured to nest in a portion of the bottom pan circumferential lip and the top edge is configured to nest in a portion of the top pan circumferential lip when the top pan is inverted over the bottom pan (see annotated Fig. 1).  

    PNG
    media_image6.png
    488
    636
    media_image6.png
    Greyscale

Zhan is silent as to a hemispherical first side plate insert and a hemispherical second side plate insert.  However, Garman et al. teach a sandwich making device having a hemispherical first side plate 322 and a hemispherical second side plate 324 (see Figs. 13A-13B).  Both side plates 322, 324 have an interior surface, an exterior surface, a first end portion and a second end portion, a top edge and a bottom edge (see annotated Fig. 13A).  The bottom edge is configured to nest in a portion of the bottom pan circumferential lip when the top pan is inverted over the bottom pan (see annotated Fig. 13A).  

    PNG
    media_image7.png
    684
    618
    media_image7.png
    Greyscale

The advantage of having two hemispherical side plate inserts is to provide a separable ring assembly for ease of maintenance and cleaning and/or removal of the cooked product.  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhan with Garman et al. by modifying Zhan’s plate insert 230 into two separable hemispherical plate inserts (such as the assemblies 322, 324 of Garman et al.) to provide a separable ring assembly for ease of maintenance and cleaning and/or removal of the cooked product.  
	Zhan in view of Garman et al. is also silent as to a plurality of indented grid-like waffle features on the interior surfaces of the hemispherical side plates.  However, Albritton et al. teach a cooking assembly 100 for making waffles comprised of an upper plate 102 and a lower plate 104 (see Fig. 1).  The lower plate 104 has contoured surfaces 105a that constitute grid-like features that indent from the sides and are circumferential so as to form the shaped waffle (see Fig. 1 and para. 0016).  Albritton et al. demonstrate that using different protruberances coming from the side of the cooking plate to form the cooked waffle in a particular shape is well known in the art.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the hemispherical side plates of Zhan in view of Garman et al. with the contoured surfaces 105a taught by Albritton et al.  
	In regard to claim 4, Zhan teaches an electric heating mechanism (see para. 0020).

Amendments in Reissue Applications
	Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g). In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required. See MPEP § 1414.01.

The provisions of 37 CFR 1.173(b)(1), (d), (f) and (g) govern amendments to the specification (other than the claims) in reissue applications. The following guidance is provided as to the procedure for amending the specification:
a)	All amendments which include deletions or additions must be made by submission of the entire text of each added or rewritten paragraph containing the bracketing and/or underlining required by 37 CFR 1.173(d).
b)	An entire paragraph of specification text may be deleted by a statement deleting the paragraph without presentation of the text of the paragraph. 
c)	Applicant must indicate the precise point where each amendment is made. 
d)	All bracketing and underlining is made in comparison to the original patent, not in comparison to any prior amendment in the reissue application. Thus, all paragraphs which are newly added to the specification of the original patent must be submitted as completely underlined each time they are re-submitted in the reissue application.

The provisions of 37 CFR 1.173(b)(2), (c)-(e) and (g) govern amendments to the claims in reissue applications. The following guidance is provided as to the procedure for amending the claims:
a)	For each claim that is being amended, the entire text of the claim must be presented with the bracketing and/or underlining required by 37 CFR 1.173(d).
b)	For each new claim added to the reissue, the entire text of the added claim must be presented completely underlined.
c)	A patent claim should be canceled by a direction to cancel that claim. There is no need to present the patent claim surrounded by brackets.
d)	A new claim (previously added in the reissue) should be canceled by a direction to cancel that claim.
e)	Pursuant to 37 CFR 1.173(b)(2), each claim that is amended or added should include the appropriate status indicator following the claim number, e.g., “(amended)”, “(twice amended)”, “(new)”, and “(canceled)”.
f)	Pursuant to 37 CFR 1.173(c), each amendment submitted must set forth the status of all patent claims and all added claims as of the date of the submission. The status to be set forth is whether the claim is pending or canceled. 
g)	Also pursuant to 37 CFR 1.173(c), each claim amendment must be accompanied by an explanation of the support in the patent’s disclosure for all changes made in the claim(s), whether insertions or deletions. 
h)	Pursuant to 37 CFR 1.173(e), original patent claims are never to be renumbered. A patent claim retains its number even if it is canceled in the reissue proceeding, and the numbering of any added claims must begin after the last original patent claim. 
i)	Pursuant to 37 CFR 1.173(g), all bracketing and underlining is made in comparison to the original patent, not in comparison to any prior amendment in the reissue application. 
The provisions of 37 CFR 1.173(b)(3) govern amendments to the drawings in reissue applications. The following guidance is provided as to the procedure for amending drawings: 
a)	Amending the original or printed patent drawing sheets by physically changing or altering them is not permitted. 
b)	Where a change to the drawings is desired, applicant must submit a replacement sheet for each sheet of drawings containing a figure to be revised. Any replacement sheet must comply with 37 CFR 1.84 and include all of the figures appearing on the original version of the sheet, even if only one figure is being amended. Each figure that is amended must be identified by placing the word “Amended” at the bottom of that figure. Any added figure must be identified as “New”. In the event that a figure is canceled, the figure must be identified as “Canceled” and also surrounded by brackets. 
c)	All changes to the figure(s) must be explained, in detail, beginning on a separate sheet which accompanies the papers including the amendment to the drawings. 
d)	If desired, applicant may include a marked-up copy of any amended drawing figure, including annotations indicating the changes made. Such a marked-up copy must be clearly labeled as “Annotated Marked-up Drawings”, and it must be presented in the amendment or remarks section that explains the change to the drawings. 

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEVERLY MEINDL FLANAGAN whose telephone number is (571)272-4766.  The examiner can normally be reached on Mon-Fri 7:30AM to 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, either Supervisory Patent Reexamination Specialist Gay Ann Spahn can be reached at (571)-272-7731 or Supervisory Patent Reexamination Specialist Eileen Lillis can be reached on 571-272-77316928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								

/Beverly M. Flanagan/
Beverly M. Flanagan
Primary Examiner
CRU – Art Unit 3993



Conferees:	/JRJ/
		Jeffrey R. Jastrzab  
		Primary Examiner
		Art Unit 3993   

		/GAS/
		Gay Ann Spahn  
		Supervisory Primary Examiner
		Art Unit 3993   




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that while the examination of the current reissue application falls under the pre-AIA  first to invent provisions due to the filing date of US Patent No. 10,485,239; the application for reissue filing date is after September 16, 2012 and therefore is subject to the reissue rule changes enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.
        
        
        
        
        
        
        
        2 Where no assignee exists, applicant should affirmatively state that fact. This can be done by simply checking the "NO" box of item 8 of Form PTO/AIA /50 (for applications filed on or after September 16, 2012) or item 7 of Form PTO/SB/50 (for applications filed before September 16, 2012), which form may be signed by the inventors, or by a registered practitioner).